United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
VETERANS ADMINISTRATION REGIONAL
)
OFFICE, Manchester, NH, Employer
)
___________________________________________ )
S.M. Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1816
Issued: March 23, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 16, 2008 appellant filed a timely appeal from the May 21, 2008 decision of an
Office of Workers’ Compensation Programs’ hearing representative who affirmed the denial of
appellant’s emotional condition claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over these issues.
ISSUE
The issue on appeal is whether appellant has met her burden of proof to establish that she
sustained an emotional condition in the performance of duty.
FACTUAL HISTORY
On December 1, 2005 appellant, then a 44-year-old letter service representative, filed a
traumatic injury claim alleging that she was harassed by her managers, which caused her to
develop anxiety, depression, stress and a bipolar disorder. She alleged that the injury occurred
on November 29, 2005, the date that she stopped work. Patricia Alonman, a union

representative, indicated on the claim form that she represented appellant in a September 2005
meeting with her immediate supervisor, Marie Brochu. She alleged that Ms. Brochu wrote a
letter of counseling and admonished appellant for “not being in on [tele]phones all day,
something that all employees do at one time or another.” Ms. Alonman indicated that appellant
was “visibly shaken, started crying and said she had to go throw up.” The employing
establishment controverted the claim.
On December 14, 2005 Amy Ellard, a human resources specialist, asserted that
appellant’s emotional reaction was due to poor performance and a conduct issue. A meeting was
held with appellant on November 29, 2005 at 2:00 pm. Appellant’s union representative was
also present. Ms. Brochu discussed the results of her performance improvement plan (PIP),
which had concluded on November 22, 2005. Ms. Ellard noted that, after the meeting, appellant
requested sick leave for the rest of the day. On December 1, 2005 appellant submitted her
traumatic injury claim form and a note from her physician, who placed her off work due to work
stress until January 16, 2006, which coincided with the 45-day maximum for continuation of
pay. The physician noted that appellant had outside stresses as she was the mother of an adult
special needs child, a caretaker for her ailing mother and a newlywed.
Ms. Ellard provided a timeline for appellant’s history with the employing establishment,
which began after her hardship transfer request was granted on November 15, 2004. Appellant
was placed on a performance assistance plan (PAP) on June 23, 2005 and a PIP on
August 22, 2005. On September 13, 2005 she attended court on behalf of her special needs child
and requested court leave. Ms. Ellard explained that appellant did not initially provide the
proper documentation and was advised to use annual leave pending receipt of the documentation.
Subsequently, court leave was granted after appellant presented the summons and management
verified the documents. On September 19, 2005 appellant alleged harassment after she received
oral counseling due to her failure to follow procedures and cover assigned telephone
responsibilities on several occasions. On September 20, 2005 upper level management assured
appellant that she was not being harassed. Ms. Ellard noted that on October 3, 2005 a meeting
was held with appellant, her union representative and the station director, Marybeth Cully,
concerning her harassment allegations regarding court leave, oral counseling and replacement of
her computer without advance notice. On October 6, 2005 Ms. Cully addressed these matters
and explained the basis for the actions taken. Ms. Ellard stated that on October 17, 2005 a
grievance was filed on behalf of appellant alleging harassment for the court leave matter and the
issuance of oral counseling. She indicated that Ms. Brochu met with appellant and her union
representative to discuss the grievance on November 3, 2005 and that the grievance was denied
on November 14, 2005. On November 21, 2005 appellant filed a Step 2 grievance and on
November 28, 2005 a meeting was held with her the union and a supervisor. On November 29,
2005 she met with Ms. Brochu and a union representative, regarding the results of the PIP.
Appellant was advised that she failed to meet minimally acceptable levels. She was also advised
that her within grade pay increase was denied.
By letter dated January 3, 2006, the Office advised appellant that additional factual and
medical evidence was needed. It informed appellant that it would develop her claim as an
occupational disease as she had alleged that her condition occurred from incidents over a period
of time, as opposed to a single workday.

2

On a January 16, 2006 appellant contended that her claim was traumatic in nature, despite
a number of events over a period of time, as she stopped work on November 29, 2005 when she
had a traumatic ordeal. She reiterated that her manager had harassed her, but that she was
“holding it together until that last meeting (11/29/2005) that’s when I just snapped and could not
take the stress of harassment anymore.” Appellant alleged that her supervisor threatened to
terminate her and that, despite doing her job for five years, “all of a sudden at her discretion I
was not making my quality.” She alleged that, two months previous, Ms. Brochu informed a
union representative, Pat Connarn, that she was not going to make her numbers. Appellant noted
that she never had a bad appraisal in 16 years of work until she started working at her present
site. She alleged that she was “singled out to fail.” Appellant worked until November 29, 2005,
when her supervisor “threatened to down grade” or “terminate” her. She alleged that the meeting
caused her to have an emotional breakdown. The following day, appellant dropped off a CA-16
form and Sandy Hill, a service center manager, called her at home and threatened to place her on
absent without leave (AWOL) status and stated that she could terminate her, despite her
physician’s note placing her off work. She noted that the union president, Robert Cortez, heard
the conversation on speaker phone. Appellant denied that her mother or her son caused stress.
She stated that Ms. Cully, on December 21, 2005 offered her a position in another division under
different management, upon her return.
The Office also received a performance appraisal dated October 7, 2002, which indicated
that appellant had a successful rating and a copy of appellant’s CA-16 dated November 29, 2005,
placing her off work from December 1, 2005 to January 16, 2006. In a February 6, 2006
response, the employing establishment controverted her claim.
In a June 13, 2006 decision, the Office denied appellant’s claim, finding that her
emotional condition did not occur in the performance of duty. On July 10, 2006 appellant
requested a hearing, which was scheduled for February 27, 2008.
In a February 28, 2008 letter, appellant reiterated the matters surrounding her request for
administrative leave or court leave. She alleged that she was trying to build up her leave for her
wedding and honeymoon and worked as much as possible, but “no matter” what she did, she was
“never appreciated only reprimanded.”
In a March 3, 2008 letter, appellant provided a November 22, 2005 performance
appraisal, which showed a below standard rating for quality. In a March 2, 2008 statement,
Frank Wardon, a coworker, alleged that he witnessed Ms. Brochu and Ms. Hill harass appellant.
He noted that Ms. Hill harassed appellant on several occasions, making her uncomfortable and
making it really hard to do her job. Mr. Wardon stated that he witnessed Ms. Brochu yelling,
badgering and embarrassing appellant in front of coworkers instead of taking her into her office.
He noted that he sometimes took appellant to lunch so “he could get her away from the office to
let her vent.” Mr. Wardon alleged that appellant cried on many occasions and left the office
visibly shaken and very upset. He stated that some of the actions occurred on September 16, 20,
31, October 3 and December 1, 2005. Mr. Wardon referred to an incident on September 21,
2005, related to a subpoena, in which the manager accused appellant of lying about a subpoena
that she was served, because it was not signed. He alleged that management was trying to get
appellant to use up her annual leave, “so that she would not have enough leave to be approved
for her [honeymoon] on the week of October 22, 2005.”

3

In a December 21, 2005 settlement memorandum, appellant withdrew her step three
grievance in return for reassignment to another department. Ms. Connarn indicated that, while
the grievance relating administrative leave for court purposes was withdrawn, it was not an
admission of disagreement with the grievance. In a December 21, 2005 memorandum,
Ms. Cully noted that appellant was offered a new position as a loan specialist, at a lower grade,
at her request and not as an adverse action. Appellant was informed that her unacceptable rating
for her prior position would remain but would not carry over to her new position. The Office
also received documents from appellant and the employing establishment pertaining to the denial
of her within grade increase. The employing establishment indicated that it was denied because
her work was not at an acceptable level.
Appellant provided a January 3, 2006 letter and a copy of a grievance pertaining to the
employing establishment’s actions related to her request for administrative or court leave. She
alleged that the employing establishment retaliated against her because she requested to speak
with her congressman about the refusal to grant administrative leave. Appellant also alleged
that, because she was subpoenaed to appear in court on behalf of her handicapped son, this was a
“case against the handicapped” as well as whistle blower retaliation. She alleged that she was
harassed into using her annual leave instead of administrative leave. Appellant alleged that her
supervisor abused her authority to make it look like appellant’s performance was not acceptable.
She provided handwritten notes from September 16 to November 16, 2005, in which she outlined
events involving pressure and harassment by management: she was written up for oral
counseling on September 16, 2005 for telephone duty; on September 20, 2005 she was informed
that her subpoena was no good and it took several attempts to have administrative leave granted;
and on October 3, 2005 her computer was taken and a new one appeared in its place. Appellant
alleged that the court leave was granted only after many conflicting arguments between
managers. She also alleged that she believed she was being singled out and harassed in relation
to oral counseling for failure to follow local procedures.
On March 19, 2008 the Office received a statement from Ms. Connarn, who addressed
the actions management took to verify whether appellant’s subpoena regarding her child was
proper. Ms. Connarn confirmed that Ms. Cully authorized appellant’s manager to contact the
court to verify the subpoena.
In a March 25, 2008 letter, Charles Woolford, the director of the employing
establishment, asserted that appellant’s allegations were related to administrative actions taken in
accordance with established management practices. He denied that Ms. Brochu would “scream”
or “belittle” her in front of other employees and stated that this type of behavior would not be
tolerated. Mr. Woolford stated that Ms. Brochu held “employees accountable for assigned work
and [would] occasionally advise them to return to the task assigned.” Regarding the
administrative leave matter, he noted that, while appellant alleged that it “took weeks to
accomplish, in fact, the first notice of intent to request leave of any type was received on
Monday, September 12, 2005 and was granted by the station Director on Friday,
September 16, 2005.” The delay arose as the first subpoena submitted was issued in her son’s
name and a second one was submitted which was issued in her name. Mr. Woolford noted that
the employing establishment did not have prior experience with this situation and that
management sought advice from its regional counsel and human resource center. At no time was
appellant accused of lying or falsifying documents. Regarding the computer issue, Mr. Woolford

4

explained that the information technology (IT) staff exchanged her computer while she was on
vacation after appellant contacted the IT staff on several occasions with complaints of her
computer locking up. The IT staff found that the computer was seriously infected with mal-ware
and computers were exchanged without the knowledge of management or the opportunity to
provide notice to appellant. He noted that appellant’s grievance was denied and did not progress
further.
Regarding appellant’s allegations that management unnecessarily found fault with her
work, Mr. Woolford noted that, as early as June 23, 2005, appellant was notified that she failed
to meet minimal quality expectations. She was also notified that a within grade increase could
be delayed pending successful attainment of quality standards. Appellant did not improve and,
as a result, she was placed on a PIP on August 22, 2005 and notified that failure to successfully
complete the PIP could lead to a transfer, demotion or termination. Despite additional training,
implementation of reminder checklists and mentoring, appellant received an unsuccessful
performance evaluation. However, she was offered another opportunity to be successful and
accepted a transfer to the loan guaranty division. Mr. Woolford denied that appellant’s
supervisor “had something up for her.” He noted that, despite being in a new position and under
a different management team, since January 2006, she was again under a PIP. Mr. Woolford
reiterated that the management did not harass appellant.
By decision dated May 21, 2008, Office hearing representative affirmed the June 13,
2006 decision.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every illness that is somehow
related to an employee’s employment. There are situations where an injury or illness has some
connection with the employment but nevertheless does not come within the concept or coverage
of workers’ compensation. Where the disability results from an employee’s emotional reaction
to her regular or specifically assigned duties or to a requirement imposed by the employment, the
disability comes within the coverage of the Federal Employees’ Compensation Act.1 On the
other hand the disability is not covered where it results from such factors as an employee’s fear
of a reduction-in-force or her frustration from not being permitted to work in a particular
environment or to hold a particular position.2
An employee has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition, for which she claims compensation was caused or
adversely affected by employment factors.3 This burden includes the submission of a detailed

1

5 U.S.C. §§ 8101-8193.

2

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler,
28 ECAB 126 (1976).
3

Pamela R. Rice, 38 ECAB 838, 841 (1987).

5

description of the employment factors or conditions, which appellant believes caused or
adversely affected the condition or conditions, for which compensation is claimed.4
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office as part of its
adjudicatory function, must make findings of fact regarding, which working conditions are
deemed compensable factors of employment and are to be considered by the physician when
providing an opinion on causal relationship and, which working conditions are not deemed
factors of employment and may not be considered.5 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of the
matter establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.6
ANALYSIS
Appellant attributed her emotional condition to several incidents involving her
supervisors. The Board must review whether these alleged incidents and conditions of
employment are covered employment factors under the terms of the Act.7
Appellant alleged that her managers denied her request for administrative leave, gave her
a poor performance appraisal and oral counseling, threatened to place her on AWOL, denied her
within grade increase, took away her computer and demoted her. The Board finds that these
allegations relate to administrative or personnel matters unrelated to her regular or specially
assigned work duties and do not fall within the coverage of the Act.8 Although the handling of
disciplinary actions, evaluations and leave matters9 are generally related to the employment, they
are administrative functions of the employer and not duties of the employee.10 The Board has
found, however, that an administrative or personnel matter will be considered an employment
factor where the evidence discloses error or abuse on the part of the employing establishment. In
determining whether appellant’s supervisors erred or acted abusively, the Board has examined
whether they acted reasonably.11
4

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

5

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

6

Id.

7

Although appellant stated that she first stopped work on November 29, 2005, the record clearly indicates that
she attributes her injury to conditions and factors that occurred over more than and a single workday or shift.
Consequently, the claim was properly adjudicated as an occupational disease claim. See 20 C.F.R. § 10.5(q), (ee).
8

See Janet I. Jones, 47 ECAB 345, 347 (1996); Jimmy Gilbreath, 44 ECAB 555, 558 (1993); Apple Gate,
41 ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 1266-67 (1988).
9

C.S., 58 ECAB ___ (Docket No. 06-1583, issued November 6, 2006).

10

See supra note 8.

11

See Richard J. Dube, 42 ECAB 916, 920 (1991).

6

With respect to her request for administrative or court leave related to a subpoena,
appellant alleged that leave was granted after many conflicting arguments between managers.
Ms. Connarn alleged that the employing establishment questioned the legality of the document
and called appellant a “liar” despite being advised by appellant’s attorney that the document was
legitimate. However, the managers denied acting improperly and provided a reasonable
explanation for their actions. Mr. Woolford noted that the request was authorized only four days
after it was received. He explained that an initial delay arose because the first subpoena
presented by appellant was issued in her son’s name and a second was submitted which was
issued with her name. Mr. Woolford also noted that they did not have experience dealing with
subpoenas and sought advice from counsel. He denied that appellant was accused of “lying or
falsifying documents.” In another leave matter, appellant alleged that she was threatened with
AWOL despite having a physician’s note. The employing establishment explained that it
indicated that appellant was advised of the documentation needed to support her absences.
Appellant has not submitted evidence showing how the employing establishment acted
improperly in this matter. Thus, she did not establish any compensable factors of employment
with regard to these matters.
Appellant alleged that management gave her a poor performance appraisal and demoted
her and that on November 29, 2005 her supervisor threatened to terminate her employment or
downgrade her. She alleged that her poor performance appraisal was due to her supervisor’s
discretion and unwarranted in view of her years of service. Appellant noted that she had never
received a bad appraisal or evaluation. Mr. Wardon stated that he witnessed both Ms. Brochu
and Ms. Hill harass appellant on several occasions and alleged that they made her uncomfortable.
While he referred to several dates, he did not specifically describe or explain what he witnessed
to be unfair on each particular date. The employing establishment explained that appellant was
placed on a PAP on June 23, 2005, which she failed. Appellant’s within grade increase was
subsequently denied because her work was not at an acceptable level of competence after she
was placed on a PIP. Ms. Ellard indicated that a meeting was set for November 29, 2005,
between appellant, her union representative and her supervisor, Ms. Brochu. Appellant was
informed of results of the PIP, which included the denial of her within grade increase and of the
chance to transfer to a different division. Mr. Woolford noted that appellant had documented
performance problems since June 23, 2005 and that the employing establishment provided her
several opportunities to improve her performance. Rather, than terminating appellant, the
employing establishment allowed her to transfer to another division. The record indicates that
she voluntarily accepted the transfer which was at a lower grade. The Board finds that the
appellant has not established a compensable factor in this regard.
Regarding her allegations that the employing establishment improperly gave her oral
counseling and denied her within grade increase, these are also administrative or personnel
matters unrelated to her regular or specially assigned work duties. They do not generally fall
within the coverage of the Act.12 The employing establishment provided statements from
appellant’s supervisors explaining their actions as being in accordance with usual employing
establishment administrative procedures. Appellant did not submit any evidence establishing
that the employing establishment acted unreasonably in these matters. She example did not
12

See Charles D. Edwards, 55 ECAB 258 (2004).

7

submit evidence to support that oral counseling was unreasonable in view of her failure to cover
her assigned telephone responsibilities. Appellant had not established a compensable
employment factor regarding these administrative matters.
Appellant also alleged that she was harassed by her supervisors. For harassment or
discrimination to give rise to a compensable disability under the Act, there must be evidence that
harassment or discrimination did in fact occur. Mere perceptions of harassment or
discrimination are not compensable under the Act.13 In the present case, appellant has not
submitted sufficient evidence to establish that she was harassed or discriminated against by her
supervisors or coworkers with regard to certain claimed incidents.14 Appellant alleged that her
supervisors engaged in actions which she believed constituted harassment and discrimination.
Appellant alleged that her supervisors harassed her with regard to request for
administrative leave related to a subpoena, as they were trying to get her to use all of her leave so
that she would not be able to go on her honeymoon. Ms. Connarn indicated that the employing
establishment questioned the legality of the document despite being advised by appellant’s
attorney that they were legitimate. It was alleged that one of the managers was authorized to
contact the court to verify the subpoena. Although Ms. Connarn’s statement confirms that the
employing establishment questioned the document, her statement does not establish that
verifying the subpoena constituted harassment of appellant. The employing establishment
explained that they were not experienced in matters related to subpoenas and sought legal advice.
Appellant’s leave request was granted after only a few days. The Board finds that the appellant
has not established a compensable factor in this regard.
Appellant also alleged she had filed several grievances. However, she did not submit any
evidence establishing that her grievances contained findings of harassment. The Board notes that
grievances and Equal Employment Opportunity complaints, by themselves, do not establish that
workplace harassment or unfair treatment occurred.15 The Board notes that the evidence
supports that the grievances were either settled with no finding of error by either party or denied
as being without merit.
Appellant also alleged that the employing establishment took her computer as an effort to
harass her. However, Mr. Woolford explained that management was not aware that appellant’s
computer was exchanged as she had previously contacted IT staff that her computer was not
properly functioning. The IT staff exchanged her computer while she was on vacation, which
occurred without the knowledge of management or the opportunity to provide prior notice to
appellant. The Board finds that appellant has not established a compensable factor in this regard
as the evidence does not show that the employing establishment acted unreasonably in this
matter.

13

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

14

See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).
15

James E. Norris, 52 ECAB 93 (2000).

8

For the foregoing reasons, appellant has not established any compensable employment
factors under the Act and, therefore, has not met her burden of proof in establishing that she
sustained an emotional condition in the performance of duty.16
CONCLUSION
The Board finds that the evidence fails to establish that appellant sustained an emotional
condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs’ hearing representative dated May 21, 2008 is affirmed.
Issued: March 23, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

16

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).

9

